Per Curiam. Two issues were raised which may arise again on a retrial. The prior convictions were proved by the circuit clerk of Sebastian County testifying, basing her testimony on docket sheet entries from her office. The docket sheets themselves were also admitted. According to our decision in Reeves v. State, 263 Ark. 277, 564 S.W. 2d 503 (1978) that was proper evidence to prove prior convictions. The appellant argues the evidence of identifcation was improperly admitted. We have examined the record in the light of Lindsey v. State, 264 Ark. 430, 572 S.W. 2d 145 (1978) and conclude that we cannot say the trial court was clearly wrong in permitting the evidence to be admitted based on the record made.